Title: Frank Carr to James Madison, 8 May 1833
From: Carr, Frank
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Red Hills
                                
                                May 8th. 1833.
                            
                        
                        It has given me great pleasure to comply with your request as far as was practicable; and I have enclosed the
                            papers, as you desired to President Peers, with the exception of the ground plot of the Buildings of the University. The
                            impression made by Mr. Brockenbrough has been entirely exhausted, and not one was to be procured. The two revisions of the
                            laws of the university which have been published, enabled me to fulfill your wishes with but little copying. The trouble
                            therefore, and had it been it would have given me pleasure to have encountered it in complying with your request, has been
                            slight, & the expense none at all. With sentiments of respect & veneration yrs. &c
                        
                            
                                Frank Carr
                            
                        
                    